Citation Nr: 1754225	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a dental condition, to include a chipped and cracked root following root canal and shifting teeth, to include for treatment purposes.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to August 1970 and from September 1972 to September 1992.  His decorations include the National Defense Service Medal with one Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This claim was most recently remanded April 2017 for a Board videoconference hearing, which was held in June 2017 before the undersigned.  The Veteran clarified that he was seeking dental treatment.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As mentioned above, the Veteran testified before the undersigned at a June 2017 hearing.  He and his representative noted that as an antenna repairman in Vietnam he fell off a pole conducting daily duties, which caused trauma to his oral dental area and he lost his tooth.  He stated that he had the tooth extracted in a field hospital between 1967 and 1969.  

The Veteran has some service treatment records associated with his claims file, including a June 1970 entrance exam that notes that teeth # 20 and 21 are missing, but earlier dental service treatment records from February 1967 do not note that teeth # 20 and 21 are missing, and records from the actual teeth extraction have not yet been associated with the claims file.  

A May 2016 VA examination notes that the Veteran stated that he had teeth # 20 and 21 extracted prior to the dental record that was present for review (the second period of active duty service), and that the Veteran indicated one tooth was taken out as a child and the second was taken out during his first active duty tour.  The examiner opined that it would be mere speculation on their part as to why the teeth were taken out; however it was unlikely this was due to significant bone loss in the area.  The Veteran has testified at his hearing that in fact the tooth extracted prior to service was an upper tooth, likely tooth #13 and that neither lower tooth was extracted prior to service.  

Upon remand, the AOJ should attempt to obtain the dental records pertaining to the Veteran's extraction of teeth #20 and 21 during his first period of active duty.  The Veteran should then be afforded an addendum opinion that addresses the Veteran's statements regarding losing a tooth in Vietnam due to trauma from a fall, and his contentions that teeth #20 and 21 were not extracted prior to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Submit requests for outstanding dental service treatment records from the first period of the Veteran's active duty service.

If no further records are available, a negative reply should be documented in the electronic claims folder and the Veteran should be notified of the steps taken.

2.  After the above, return the matter to the examiner that conducted the May 2016 VA examination to obtain an addendum to their opinion.  If this examiner deems it necessary to re-examine the Veteran to provide the requested opinions, such examination should be scheduled.  If the May 2016 VA examiner is unavailable or the examiner determines that an in-person examination is necessary, schedule the Veteran for a new VA examination.  

In the addendum opinion, after reviewing any additional service treatment records, the examiner should opine on:

a.  Does the Veteran have bone loss of the substance of the body of the maxilla? (NOTE: the bone loss must be the loss of substance of the body of the maxilla and not the loss of alveolar process as a result of periodontal disease.)

b.  If so, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the bone loss was caused by an incident of service, to include a fall during the Veteran's first period of active duty service.  Note, the Veteran is competent to report that he fell during active duty and injured his teeth.  

c.  If so, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's teeth, specifically teeth # 20 and 21 were lost because of such bone loss?  Please identify which teeth were lost due to this bone loss.  

The examiner should specifically address: 

(i)  The Veteran's credible statements regarding losing a tooth in Vietnam due to a fall, and his contentions that teeth #20 and 21 were not extracted prior to service; and 

The November 2016 medical submission from Dr. M.B.

In rendering the requested opinions, the dentist should specifically consider the in-service treatment records and post-service private treatment records.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim, including for treatment purposes, on the basis of all evidence of record and all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

